 1   TREVOR J. HATFIELD, ESQ.
     Nevada Bar No. 7373
 2   HATFIELD & ASSOCIATES, LTD.
     703 South Eighth Street
 3
     Las Vegas, Nevada 89101
 4   (702) 388-4469 Tel.
     (702) 386-9825 Fax
 5   thatfield@hatfieldlawassociates.com
 6   Attorney for Plaintiff
 7
                                    UNITED STATES DISTRICT COURT
 8
                                            DISTRICT OF NEVADA
 9

10   KIM BIRON, an individual,                                  CASE NO: 2:19-cv-01695-RFB-EJY
11                    Plaintiff,
                                                                  STIPULATION AND ORDER TO
12            vs.                                                EXTEND TIME FOR PLAINTIFF TO
                                                                   RESPOND TO DEFENDANT’S
13   WYNDHAM VACATIONS OWNERSHIP, INC.,                             MOTION FOR SUMMARY
     doing business as a foreign corporation,                             JUDGMENT
14
                      Defendants.                                       (Fourth Request)
15

16           COMES NOW, Plaintiff, KIM BIRON, (“Plaintiff”), by and through her counsel, the law

17   firm of Hatfield & Associates, Ltd., and Defendant WYNDHAM VACATIONS OWNERSHIP,

18   INC. (“Defendant”) by and through its counsel, Amy L. Thompson, Esq., of the law firm of Littler
19
     Mendelson, P.C., hereby stipulate and agree to extend the time for Plaintiff to Respond to
20
     Defendant’s Motion for Summary Judgment (ECF #49). This request is submitted pursuant to LR
21
     IA 6-1, 6-2 and LR II 7-1 and 26-4 and is the Plaintiff’s fourth request for an extension of time for
22
                                                          28




     Plaintiff to respond to Defendant’s Motion for Summary Judgment.1
23

24           Good cause exists for this extension, as the parties were exploring settlement negotiations.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25   ///
26
27

28   1
            This shall be Plaintiff’s final request for an extension to respond to Defendant’s Motion for Summary
     Judgment.


                                                          1
 1          Accordingly, Plaintiff shall have up to and including July 23, 2021, to respond to

 2   Defendant’s Motion for Summary Judgment (ECF #49). Defendant’s reply to Plaintiff’s response
 3
     will be extended to August 30, 2021.
 4
     Dated this 2nd day of July, 2021                 Dated this 2nd day of July, 2021
 5
     HATFIELD & ASSOCIATES                            LITTLER MENDELSON, P.C.
 6
            /s/ Trevor J. Hatfield                        /s/ Amy L. Thompson
 7   By:                                              By:                   _________________
      Trevor J. Hatfield, Esq. (SBN 7373)              Patrick H. Hicks, Esq. (SBN 4632)
 8    703 S. Eighth Street                             Amy L. Thompson, Esq. (SBN 11907)
      Las Vegas, Nevada 89101                          3960 Howard Hughes Parkway, Suite 300
 9    Tel: (702) 388-4469                              Las Vegas, Nevada 89169-5937
      Email: thatfield@hatfieldlawassociates.com
10    Attorney for Plaintiff                           Tel.: (702) 862-8800
                                                       Email: phicks@littler.com
11                                                     Email: athompson@littler.com
                                                       Attorneys for Defendant
12

13

14

15
                                               IT IS SO ORDERED:
16

17                                             UNITED STATES DISTRICT JUDGE
18

19                                             Dated:

20                                                 DATED this 6th day of July, 2021.
21

22
                                                       28




23

24
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25

26
27

28


                                                      2
 1                                          Certificate of Service

 2          I certify that on the 2nd day of July, 2021 electronically filed STIPULATION AND
 3
     ORDER FOR TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO DEFENDANT’S
 4
     MOTION FOR SUMMARY JUDGMENT (Fourth Request) with the Clerk of the Court using
 5
     the ECF system which served the parties hereto electronically.
 6
     Dated this 2nd day of July, 2021            By:      /s/ Freda P. Brazier
 7
                                                       An employee of Hatfield & Associates, Ltd.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
                                                        28




23

24
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25

26
27

28


                                                        3
